Title: To Thomas Jefferson from Robert Smith, 19 October 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            [19 Oct. 1807]
                            
                        
                        As peace is our favorite object, as it is not intended to excite Congress to a declaration of war, or to
                            present to them a ground upon which to found any war measures and especially as there is at this moment a pending
                            negotiation for the adjustment of all our differences with G Britain upon every point, I could wish the Message had less
                            of the air of a Manifesto against the British government. With deference I would therefore submit to to you the propriety of
                            reserving certain parts of it for the Message which the failure of the negotiation may make necessary—Vizt.
                        page 1st. line 3d. to line 10h. Sentence beginning—“that love” & ending “sole principle”
                        page. 1st. line 19h. to line 22. beginning “In this train” & ending “armed vessel” And then the beginning
                            of the next sentence to be so modified as to correspond with the Object of the Mission—
                        page 3d. line 16 to line 27. beginning—“With these” & ending “same fate”
                        
                            RS
                        
                     Enclosure
                                                
                            
                             page. 1. line 1—threatened— instead of threaten—It was
                                the state of things at the time—not the present, that induced this Act of convening Congress. 
                             p. 1st. line 2nd. I would propose to strike out   prosperity as unnecessary—and if intended as referring to the consequences of war, not strong enough—
                             page 1. line 4h. has not been seems to convey an idea that in fact at this
                                time we are not in a state of peace—will not it is apprehended, be sufficient to secure us &c 
                             page 1st. line 9h.—to restrain 
                                w
                        ing by &c—&c—I would prefer language more energetic evincing a determination to
                                maintain by force of arms & at every hazard our rights. But I would not presume to propose a Substitute. 
                             p. 1st. line 23. 24 &c—Is it the fact or will it appear from the instructions that the killing
                                of Pearce was the principal cause of the extraordinary mission? 
                            
                             page 3d. line. 15h. Commorance. Qn. Is not this word Obsolete? Is it to be found
                                in any of our English Classicks? I have no recollection of having ever seen it in the Course of my reading but in old law Books. 
                             page 1st. lines 14-15h. to regulate—be the umpire—the one being a waste & the
                                other a substantive the two members of the sentence are not uniform—proposed—as the regulations of their intercourse
                                and as the umpire & guardian of their &c— 
                             page 1st. line 16—we met—proposed we have met 
                             page 5h. line 23—After Seamen add—and other Citizens—As in the crew of a gun
                                Boat consisting of 30 or 40 there are not more than 8 Seamen—
                             6 page. line 22—were happily—have been happily 
                             6 page. bottom—proposed to strike out—from and truth & duty to invoked inclusive—And especially as the following sentences convey by implication your idea in
                                a more happy form. In the sentence proposed to be struck out you seem to denounce the laws of
                                our country. The administration—not the law, is, I presume, your Object. 
                            
                                RS
                            
                        
                    
               